DETA9ILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Kevin Kruer at 571-272-1510 if you have any questions regarding this correspondence and/or replying.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 18-24, in the reply filed on 7/30/2020 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 8/15/2016 has been fully considered.  An initialed copy of said IDS has been enclosed herein.
Drawings
The replacement drawings filed 6/16/2019 are the drawings officially of record.  The drawings (Figures 1-7) are objected to as failing to comply with 37 CFR 1.84(b) because applicant has not demonstrated photographs are the only practicable medium for illustrating the claimed invention.  Additionally, Figure 15 is objected to as failing to comply with 37 CFR 1.84(l) because the figures are of insufficient quality to allow for satisfactory reproduction.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 18, said claim is held to be indefinite because it is unclear what is meant by “planar dimensions.”  Specifically, does said limitation refer to any one of the nanoplatelets planar dimensions, does it require all planar dimensions (length and width) to meet the claimed range, etc.
Additionally, said claim is held to be indefinite because it is unclear what is meant by “15 to 95% by weight of water molecules which occur in physically adsorbed state on the surfaces of said nanoplatelets.”  Must all of the water molecules be physically adsorbed on the surface of the nanoplatelets?  Additionally, it is unclear what the weight percentage is based upon-66-99wt% of the total water present is physically adsorbed on the surfaces of the nanoplatelets, 66-99wt% of the graphite nanoplatelets/water mixtures comprise water, 66-99wt% of the graphite nanoplatelets/water mixtures is physically adsorbed water present on the nanoplatelets,

Claim 18 is further held to be indefinite because it is unclear what is meant by “Water and hydraulic cement with a total volume that is 50 to 5000 times the solid volume of said graphite nanoplatelets”-specifically, it is unclear if the water and hydraulic cement together have “a total volume that is 50 to 5000times the solid volume of said graphite nanoplatelets,”  OR if just the hydraulic cement has “a total volume that is 50 to 5000 times the solid volume of said graphite nanoplatelets,”
Claim 18 is further held to be indefinite because it is unclear how one would determine if the claimed blend met the “water-to-cement weight ratio”-does the ratio refers to the ratio of water in the total blend (including the water  in the nanoplatelet blend (a) OR if the claimed ratio of water to cement is directed solely to the water included as part of (b).
Additionally, claim 20 is further held to be indefinite because it is unclear what is meant by “shrinkage compensating cement,”  Said term is not defined in the specification and do not have an art-accepted meaning.   The examiner notes the terms “general use cement,” “ high early strength cement,” “moderate sulfate resistance cement,” “high sulfate resistance cement,” “moderate heat of hydration cement,” “low heat of hydration cement”, are understood to be used consistent with the ASTM standard specification for Portland cement (ASDTM C150) and ASTM C1157 (https://www.concrete.org/tools/frequentlyaskedquestions.aspx?faqid=672) .  The term “ternary blended cement” is understood to refer to an ASTM C595 binary blended hydraulic cement used in combination with a third cementitious material (https://www.slagcement.org/aboutslagcement/is-20.aspx).
Claim 21 is indefinite because it is unclear what is meant by “wherein 5% to 75% by weight of hydraulic cement is replaced…”  Specifically, it is unclear how the replacement would affect the solid 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saqid et al (US 2014/0060388) in view of Bepete et al (US 10,414,935).  The examiner notes that applicant was a co-inventor in the Saqid reference.
Saqid teaches a cementitious paste (0011) and graphite nanoplatelets (0014) in a state that said nanoplatelets can be dispersed within the cementitious paste in a mixer (0043).  The graphite nanoplatelets have a thickness in the range of 1-50nm and are 5-200um in planar dimensions (claim 6).   The graphite nanoplatelets are present in amount of 0.01-5wt% of the cementious materials (claim 1) and 0.3-0.6vol% (0021) –herein understood to read on the claimed limitation “hydraulic cement with a total volume that is 50 (2%) nanoplatelet to 5000 (0.02vol%) times the solid volume of said graphite nanoplatelets”.  The composition further comprises cement (claim 1) and water wherein the water is present in weight ratios relative to cementious materials ranging from 0.10-0.55 (claim 1)-herein understood to anticipate the claimed range of 0.1 to 0.9.

With regards to the limitation that the nanoplatelets can be dispersed within a cementitious paste using a mixer “with 3 to 300 rounds per minute rotational speed over 1 to 45 minutes,” the examiner notes said limitation is understood to be implicit to nanocarbons produced according to Bepete since they are taught to be stable.  The examiner further notes that a method limitation does not patentably distinguish a claimed product from the prior art unless it can be shown said method limitation inherently results in a materially different product.  In the present application, no such showing has been made.
With regards to claim 20, Saqid teaches the cement may be Portland cement, or calcium aluminate cement, calcium sulfoaluminate cement (claim 31).
With regards to claim 21, Saqid teaches the composition may further contain 5% to 70% by weight of hydraulic cement a supplemental material selected from the group consisting of coal ash, ground steel slag, silica fume, biomass ash, and combinations thereof (claim 28). 
With regards to claim 22, Saqid teaches one or more additives selected from the group consisting of chemical additives, polymer additives, mineral additives and coloring additives is added to the blend (claim 29). 
With regards to claim 23, Saqid teaches  one or more aggregates with particle size ranging from 0.01 mm to 50 mm may be included in amounts of  10% to 800% by weight of cement (claim 17). 
With regards to claim 24, Saqid teaches the blend  may further comprise one or more fibers selected from the group consisting of steel, polymer, glass and carbon fibers (claim 7) with 0.1 to 5000 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saqid et al (US 2014/0060388) in view of Bepete et al (US 10,414,935).  , as applied to claims above, and further in view of applicant’s admissions.
With regards to claim 19, Saqid teaches a mixer may be used (0043) but does not teach the specific type of mixer that should be utilized.  However, applicant admits that planetary mixer, drum mixer, pan mixer, vertical axis mixer, twin shaft mixer that is stationary or mixed on a vehicle, and manual mixing methods are currently used in the concrete production for infrastructure applications (0003 of specification as filed).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize any of the claimed mixer to mix the concrete paste of Saqid as applicant admits such mixers are commonly used in concrete production. 
Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place. 

"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [Signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 
"The authorization given on [date] , to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received." [signature(s)]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KEVIN R KRUER/Primary Examiner, Art Unit 3649